DETAILED ACTION
Disposition of Claims
Claims 53, 61-62, 104-119, and 122-128 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 53, 61-62, 102-119, and 122-128 in the reply filed on 01/10/2022 is acknowledged.  Claims 102-103 (Group I) and claims 183-184 (Group II) have been cancelled.  Applicant reserves the right to file one or more divisional applications directed to the non-elected subject matter in this application.
Applicant's election with traverse of A) a) HBV core polypeptide of genotype D; b) HBV sAg of genotype D; c) Core-sAg fusion of SEQ ID NOs: 37, 40-41; B) truncated polymerase of genotype B, namely SEQ ID NOs: 13 encoded by SEQ ID NOs: 29 and 90; and C) arenaviridae as the expression vectors in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to show a serious burden exists to examine all alleged species.  This is not found persuasive because of the reasons set forth in the Office action from 12/14/2021, namely that the HBV genotypes are distinct with distinct sequences and mutations.  The potential combinations of sequences claimed creates an initial search burden upon the Office.  The viral vectors are all distinct viruses with distinct genomes, immunogenicity, pathogenicity, and ability to comprise and express heterologous material.
The requirement is still deemed proper and is therefore made FINAL.
After further search and consideration, the elected species of 13, 29, 37, and 90 appear to be novel and nonobvious.  Further sequences were searched, and at least in the additional search of SEQ ID NOs: 14, 29, 32, 35-37, 90 said sequences appear to be novel and nonobvious.  As noted herein, SEQ ID NO: 89 does not appear to be novel as claimed, which belongs to HBV genotype B.  Therefore, the search has been extended to include genotypes B and D.  SEQ ID NOs: 91-94 were not analyzed.
Claim 106-109 and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.
Claims 53, 61-62, 104-105, 110-118, and 122-128 will be examined on their merits.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2021/0093712, Published 04/01/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 09/28/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021, 12/10/2021, and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Objections
Claim 53 is objected to because of the following informalities:  “encoding” is recited twice in a row in line 5.  
Appropriate correction is required.

115 is objected to because of the following informalities:  the definition of the abbreviation “a.k.a.” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name or that the full-length name be utilized within the claim.
Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 53 is drawn to a polynucleotide encoding a truncated HBV polymerase polypeptide comprising an inactivated reverse transcriptase domain and an inactivated RNase H, wherein the polypeptide is no longer than 600 amino acids in length, does not comprise all of the terminal protein (TP) domain and does not comprise all or part of the Spacer domain, wherein the polynucleotide encoding the truncated HBV polymerase comprises or consists of the nucleic acid sequence of any one of SEQ ID NOs: 29 or 90, or is at least 99% identical to the full length of any one of SEQ ID NOs: 29 or 90; or a core-sAg fusion protein comprising in sequential order from the N-terminus to the C-terminus, an HBV core polypeptide and an HBV small surface antigen (sAg) polypeptide, wherein the core polypeptide is from an HBV genotype D and the sAg polypeptide is from an HBV genotype D, wherein the core-sAg protein is no longer than 450 amino acids in length, and wherein the polynucleotide comprises or consists of the nucleic acid sequence of SEQ ID NO: 37, or is at least 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% identical to the full length of SEQ ID NO: 37.  
Claim 61 is drawn to a vector comprising one or more polynucleotides of claim 53, wherein the vector is a plasmid vector, a bacterial vector or a viral vector (claim 62).
Claim 104 is drawn to an immunogenic composition, comprising a first viral expression vector and a second viral expression vector, wherein: the first viral expression vector comprises a polynucleotide encoding an a truncated HBV polymerase polypeptide mutant, wherein the polypeptide is no longer than 600 amino acids in length, does not comprise all of the terminal protein (TP) domain and does not 
Further limitations on the immunogenic composition of claim 104 are wherein the composition is comprising a first viral expression vector and a second viral expression vector, wherein: the first viral expression vector comprises a polynucleotide encoding an HBV polymerase polypeptide mutant comprising or consisting of an amino acid sequence of SEQ ID NO: 13, the second viral expression vector comprises a polynucleotide encoding the core-sAg fusion protein comprising or consisting of an amino acid sequence of SEQ ID NO: 41, or an amino acid sequence that is at least 97%, 98% or 99% identical to the full length of SEQ ID NO: 41 (claim 105); comprising a first viral expression vector and a second viral expression vector, wherein: 
a) the first viral expression vector comprises a polynucleotide comprising or consisting of the nucleic acid sequence of SEQ ID NOs: 29 or 90, or a nucleic acid sequence that is at least 99% identical to the full length of SEQ ID NOs: 29 or 90; and 
b) the second viral expression vector comprises a polynucleotide comprising or consisting of the nucleic acid sequence of SEQ ID NO: 37 or a nucleic acid sequence that is at least 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% identical to the full length of SEQ ID NO: 37 (claim 110); comprising a first viral expression vector and a second viral expression vector, wherein: 
a) the first viral expression vector comprises a polynucleotide comprising or consisting of the nucleic acid sequence of SEQ ID NOs: 29 or 90, or a nucleic acid sequence that is at least 99% identical to the full length of SEQ ID NOs: 29 or 90; and 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 provides for “a polynucleotide encoding a truncated HBV polymerase polypeptide”, wherein said polypeptide comprises an inactivated reverse transcriptase domain and inactivated RNaseH, wherein the peptide is shorter than 600 aa, does not comprise all of the terminal protein (TP) domain, does not comprise all of the spacer domain, and is encoded by a specific SEQ ID NO:.  Further limitations within claim 53 are then drawn to at line 8 “…or a core-sAg fusion protein comprising…”  From the wording of the claim, it is unclear if the preamble is meant to be “A polynucleotide encoding” which would then allow said polynucleotide to encode the truncated HBV polymerase or the HBV core-sAg fusion protein.  Another option is the preamble is “A polynucleotide encoding a truncated HBV polymerase polypeptide”, which then raises confusion as to how the alternative recitation of the separate HBV core and HBV sAg proteins are a part of the polymerase.  It is unclear if the fusion protein is meant to be one of an alternative potential HBV antigens encoded by the generic polynucleotide or if the polymerase is meant to be fused to the core and sAg polypeptides.  As there is more than one way to interpret the claim, and as there is further confusion with at least one of the interpretations, the metes and bounds of claim 53 are unclear.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 53 is rejected on the grounds of being indefinite.  Claims 61-62 are also rejected since they depend from claim 53, but do not remedy these deficiencies of claim 53.




	

Claim 53 and dependent claims 61-62 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 provides that “the polynucleotide encoding… the truncated HBV polymerase comprises or consists of a nucleic acid sequence of any one of SEQ ID NOs: 29,…” in lines 5-6.  The transitional phrase “consists of” requires that all the elements, and no further unrecited material, be included in the limitation on which it depends.  However, the use of the indefinite article “a” before “nucleic acid” allows the interpretation to read on full-length nucleotide sequences and fragments thereof.  Therefore, the metes and bounds of the claim are unclear.  It is suggested the claim be amended to utilize a definite article (e.g. “…the truncated HBV polymerase comprises or consists of the nucleic acid sequence of any one of…”) or, if fragments of the nucleic acid SEQ ID NOs are meant to be claimed, that the claim be reconstructed to clearly recite this intended limitation.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 53 is rejected on the grounds of being indefinite.  Claims 61-62 are also rejected since they depend from claim 53, but do not remedy these deficiencies of claim 53.

Claim 104 and dependent claims 105, 110-118, and 122-128 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 104 provides that “the polypeptide comprises or consists of an amino acid sequence of any one of SEQ ID NOs: 13-14” in lines 6-7.  The transitional phrase “consists of” requires that all the elements, and no further unrecited material, be included in the limitation on which it depends.  However, the use of the indefinite article “an” before “amino acid” allows the interpretation to read on full-length 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 104 is rejected on the grounds of being indefinite.  Claims 105, 110-118, and 122-128 are also rejected since they depend from claim 104, but do not remedy these deficiencies of claim 104.


Claims 112, 122-123, and 125-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 112, 122-123, and 125-126, the phrase “e.g.” (which is Latin for “exempli gratia” which means "for example") renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of prior art, the recitation following “e.g.” will not be examined, and it is suggested the claims be amended to remove the “e.g.” and incorporate the limitations following “e.g.” as additional, dependent claims.  Further, it is unclear if the recited elements within parentheses (See e.g. "(Cytomegalovirus)", (Vaccinia virus, modified vaccinia Ankara (MVA)), etc.) are required element of the claims.  It is suggested that the Applicant amend the claim to recite the items within the parentheses as additional dependent claims which further limit the independent, parent claim.
For at least these reasons, claims 112, 122-123, and 125-126 are rejected on the basis of being indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53 and 61-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apelian et. al. (US20120251569A1; Pub. 10/04/2012; hereafter “Martin”) as evidenced by Li et. al. (Li et. al. Hepatitis B virus isolate CX003C(e204), complete genome. GenBank Acc. No. KJ173341, Dep. 01/22/2014; hereafter “Li”.)
The Prior Art
Martin teaches compositions comprising hepatitis B virus (HBV) component(s) which may be either nucleic acid- or polypeptide-based, as well as nucleic acid molecules and vectors encoding such HBV component(s). Martin also relates to infectious viral particles and host cells comprising such nucleic acid molecules or vectors (entire document; see abstract.)  Martin teaches there are 8 major genotypes of HBV (A to H) which have about 8% sequence divergence and differences in geographic distribution and severity of disease (¶[0030]).  Martin teaches HBV sequences suitable for use are known in the art and can be found in GenBank (¶[0031]).  Martin teaches a polymerase that encodes at least 450 amino acids of an HBV polymerase (reference claim 1).  Martin teaches the polymerase may be a N-terminally truncated polypeptide lacking the first 47 amino acids (48-832) or a N-truncated polymerase (48-832) further mutated at position 540 (D in H) and 718 (E in H) (positions 450 and 718 being given with respect to the wild-type polymerase) or the truncated (48-832) and mutated polymerase (D540H and E718H) which is fused to the peptide signal and transmembrane domain of the rabies virus glycoprotein instant claim 53, and anticipates the instant invention.  
Martin teaches vectors which encode the polymerase (reference claim 32; instant claim 61), especially plasmid or viral vectors (reference claim 33; instant claim 62).  
For at least these reasons, Martin teaches every limitation of instant claims 53 and 61-62, and anticipates the invention encompassed by said claims. 




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648